t c memo united_states tax_court mark a mehner petitioner v commissioner of internal revenue respondent docket no filed date mark a mehner pro_se albert b kerkhove for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax and additions thereto of dollar_figure dollar_figure and dollar_figure under sec_6651 and and respectively after concessions by respondent we decide whether petitioner’s gross_income includes nonemployee compensation of dollar_figure from integrated business nonemployee strategies inc wages of dollar_figure from aci inc and interest of dollar_figure from various financial institutions collectively unreported amounts we hold it does whether petitioner is liable for self-employment_tax of dollar_figure we hold he is whether petitioner is entitled to itemized_deductions exceeding the standard_deduction allowed by respondent we hold he is not whether petitioner is entitled to dependency_exemptions exceeding those allowed by respondent we hold he is not whether petitioner is liable for the additions to tax determined by respondent under sec_6651 and sec_6654 we hold he is section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded respondent conceded that petitioner is not liable for the addition_to_tax of dollar_figure under sec_6651 and petitioner is entitled to additional dependency_exemptions for his wife and two children findings_of_fact some facts were stipulated the parties’ stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in omaha nebraska when his petition was filed respondent’s records contained no information on petitioner’s having filed a federal_income_tax return respondent prepared a substitute for return for that year on date respondent issued to petitioner a notice_of_deficiency on the basis of the substitute for return petitioner received the following items of income during payor amount type integrated business strategies inc dollar_figure nonemployee compensation aci inc big_number wages first deposit national bank interest first bank n a first bank n a capital one f s b interest interest interest opinion petitioner asserts that he timely filed his federal_income_tax return but that it was either lost by the internal_revenue_service or misplaced by the u s postal service on the basis of this assertion petitioner concludes that respondent erred in the notice_of_deficiency in that he determined petitioner’s tax_liability for in lieu of the timely filed original tax_return and did not give petitioner full credit for any allowable deductions under schedule c petitioner did not present at trial a copy of his income_tax return that he purportedly mailed to respondent a proof of its mailing or evidence as to his entitlement to any deductions not allowed by respondent in the notice_of_deficiency a burden_of_proof the parties agree that the burden_of_proof as to the deficiency is on petitioner respondent bears the burden of production as to the additions to tax see sec_7491 in order to meet his burden of production respondent must present evidence indicating that it is appropriate to impose an addition_to_tax see 116_tc_438 the burden_of_proof remains with petitioner in that once respondent comes forward with sufficient evidence that the relevant penalties or additions to tax are appropriate petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id pincite b unreported amounts the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth 504_us_229 348_us_426 compensation_for services and interest are specifically included within that definition sec_61 we conclude that the unreported amounts are includable in petitioner’s gross_income and are taxable as such c self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual for old age survivors and disability insurance and hospital insurance sec_1401 and b 130_f3d_1388 10th cir affg tcmemo_1996_269 sec_1_1401-1 income_tax regs self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 in this context the term net_earnings_from_self-employment denotes the gross_income derived by an individual from any trade_or_business carried on by the individual reduced by inter alia the deductions attributable to the trade_or_business sec_1402 sec_1_1402_a_-1 income_tax regs in that petitioner received his nonemployee compensation from integrated business strategies inc in his capacity as a nonemployee we sustain respondent’s determination that petitioner is liable for self-employment_tax on those earnings d deductions exemptions taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 menequzzo v commissioner 43_tc_824 sec_1_6001-1 income_tax regs the record before us does not contain any documents which would substantiate the allowance of any deductions and or exemptions not allowed by respondent we sustain respondent’s determination as to this issue e additions to tax sec_6651 sec_6651 imposes an addition_to_tax for failing to file timely a required federal_income_tax return unless it is shown that the failure was due to reasonable_cause and not due to willful neglect petitioner was required to file a federal_income_tax return for sec_6012 sec_6072 respondent met his burden of production in that respondent introduced and the court admitted into evidence a form_4340 certificate of assessments payments and other specified matters the minimum amount exception under sec_6012 does not apply to petitioner as petitioner’s income exceeded the minimum amount and the testimony of the revenue_agent who audited petitioner both to the effect that respondent’s records do not indicate that respondent has ever received a federal_income_tax return from petitioner for the subject year petitioner in turn has failed to meet his burden_of_proof petitioner has never presented any credible_evidence indicating that he filed a tax_return nor has he established that his failure_to_file the return was on account of cause that is reasonable we hold that petitioner is liable for the addition_to_tax under sec_6651 see 469_us_241 105_tc_324 sec_6654 sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax this addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions listed in sec_6654 applies 91_tc_874 the record establishes that petitioner failed to pay the required amount of estimated_tax for we conclude that respondent has met his burden of production as to this issue given that the record does not establish that any of the referenced exceptions applies we conclude that petitioner has failed to meet his burden_of_proof and sustain respondent’s determination as to this issue see motley v commissioner tcmemo_2001_257 we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect respondent’s concessions decision will be entered under rule
